Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/733,621 filed on
January 3, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on May 25, 2021 subsequent to a final rejection mailed on March 8, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on March 8, 2021 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed May 25, 2021 has been entered.
Applicant has amended claims 26, 33-34, 38, 43-44, 47 and 50, and has added new dependent claim 51. Claims 26-51 are currently pending.

Allowable Subject Matter
	Claims 26-51 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“send, via the communication circuitry, a request for sensor data captured within a proximity of the anomalous event;
“receive, via the communication circuitry, multimodal sensor data from a plurality of edge devices within the proximity of the anomalous event, wherein the multimodal sensor data is captured by a plurality of types of sensors from a plurality of perspectives;
“generate, based on the multimodal sensor data, a multidimensional representation of the anomalous event, wherein the multidimensional representation of the anomalous event is to represent the anomalous event from the plurality of perspectives captured by the plurality of types of sensors.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485